Citation Nr: 1812506	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  05-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES


1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a respiratory disorder, to include asthma and chronic bronchitis, claimed as secondary to sinusitis.

3.  Entitlement to an initial disability rating in excess of 30 percent for frostbite injury of the left foot.

4.  Entitlement to an initial disability rating in excess of 30 percent for frostbite injury of the right foot.  

5.  Entitlement to an increased rating for a bilateral foot fungus, to include dermatophytosis, currently evaluated as 30 percent disabling. 

6.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the left knee with meniscal tear (left knee disorder) prior to October 17, 2012, and in excess of 20 percent thereafter.  

7.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the right knee with meniscal tear prior to October 17, 2012, and in excess of 20 percent thereafter. 

8.  Entitlement to an initial disability rating in excess of 10 percent for bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease and protrusion of L5-S1 prior to January 17, 2014, and in excess of 20 percent thereafter.  

9.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left leg. 

10.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right leg. 

11.  Whether there was clear and unmistakable error (CUE) in a September 1987 RO determination denying an increased rating for a fungus infection of the feet, as well as service connection for a low back disability, a knee disability, and residuals of frozen feet.

12.  Entitlement to an initial disability rating in excess of 10 percent for sinusitis.  

13.  Entitlement to initial disability ratings in excess of 10 percent for radiculopathy of the left and right leg femoral nerves.  

14.  Entitlement to an earlier effective date than February 20, 2004, for the grant of service connection for sinusitis.

15.  Entitlement to an earlier effective date than August 26, 2017, for the grant of a separate evaluation for radiculopathy of the bilateral leg femoral nerves.

16.  Entitlement to an earlier effective date than November 18, 2009, for the grant of basic eligibility to Dependents' Educational Assistance.  

17.  Entitlement to service connection for residuals of a frostbite injury to the ankles and legs.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In May 2009, the Veteran testified before a Veterans Law Judge at the Las Vegas RO.  

In a September 2011 decision, the Board denied (1) an effective date earlier than September 15, 2000, for the award of service connection for frostbite injury of the right foot; (2) an effective date earlier than September 15, 2000, for the award of service connection for frostbite injury of the left foot; (3) an effective date earlier than October 11, 2000, for the award of service connection for degenerative arthritis of the right knee; (4) an effective date earlier than October 11, 2000, for the award of service connection for degenerative arthritis of the left knee; (5) an effective date earlier than October 11, 2000, for the award of service connection for bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease and protrusion of L5-S1; and (6) additional compensation for allowable dependents.  

The Board remanded the remaining issues then on appeal for additional evidentiary development and due process considerations.  Those issues were:  (1) whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sinusitis; (2) entitlement to service connection for diabetes mellitus; (3) entitlement to service connection for bronchial asthma; (4) entitlement to an initial disability rating in excess of 30 percent for frostbite injury of the left foot; (5) entitlement to an initial disability rating in excess of 30 percent for frostbite injury of the right foot; (6) entitlement to an increased rating for bilateral dermatophytosis of the feet, currently evaluated as 30 percent disabling; (7) entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the left knee; (8) entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the right knee; and (9) entitlement to an initial rating in excess of 10 percent for bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease and protrusion of L5-S1.  

While the matter was in remand status, the Veteran continued to pursue additional claims.  In March 2012, he perfected an appeal of a March 2011 rating decision denying service connection for a bilateral hip disability and sleep apnea.  In connection with his appeal, the Veteran requested another Board hearing at the RO.  

Also while the matter was in remand status, in a March 2013 rating decision, the RO increased the ratings for the Veteran's service-connected degenerative arthritis and meniscal tear of the right and left knees to 20 percent, effective October 17, 2012.  Although higher disability ratings were granted, the issues remain in appellate status, as the maximum schedular ratings were not assigned from the effective date of the award of service connection.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, in multiple statements submitted since that time, the Veteran has made clear his intentions to continue the appeal with respect to these issues.  Id.  

In May 2013, the Veteran testified at a Board hearing at the Las Vegas RO before the undersigned Veterans Law Judge.  A transcript of that hearing is currently associated with the Veteran's Virtual VA file but not his VBMS file.  In light of the Veteran's assertions at the May 2013 hearing, as set forth on the cover page of this decision, the Board has recharacterized the issue of service connection for asthma more broadly in order to clarify the nature of the benefit sought.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  It is clear that the Veteran is not prejudiced by the Board's recharacterization of the issue, as the matter is being remanded for additional evidentiary development with subsequent reconsideration by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In an August 2014 rating decision, the RO granted service connection for radiculopathy of the left and right legs and granted an initial 10 percent rating for each extremity, effective October 11, 2000.  Later that month, the Veteran initiated an appeal of the initial ratings assigned for his service-connected right and left leg radiculopathy.  The RO thereafter included the issues in an October 2014 Supplemental Statement of the Case and thereafter advised the Veteran that the issues were in appellate status.  See e.g. RO letter of April 17, 2015.  Although no VA Form 9 has been received, given the procedural history of these issues, the Board finds that the RO implicitly waived the requirement for filing a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that "VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly").  Thus, these issues have been included on the cover page of this decision.  

Also in the August 2014 rating decision, the RO increased the rating for the Veteran's spondylolisthesis disability to 20 percent, effective January 17, 2014.  Again, the Board also notes that although a higher rating was assigned for the Veteran's service-connected spondylolisthesis disability, the issue remains in appellate status, as the maximum schedular rating was not assigned from the effective date of the award of service connection.  AB, 6 Vet. App. at 38.  

In February 2015, the Board sent the Veteran a letter advising him that the Veterans Law Judge who had conducted the May 2009 Board hearing was no longer employed by VA.  He was advised that he therefore had the right to request an additional Board hearing.  In a March 2015 letter, the Veteran apparently declined the opportunity to attend another Board hearing, stating that:  

So, it is my sole responsibility to (Officially Inform You) that an (Immediate Correction Must Be Made Regarding My Current Claims) due to the (Fact That All My Current BVA Appeals) Must Be Based On My Last And Most Current Appeal & BVA Judge Hearing That Was Held That I Attended On (May 13th 2013) Before An Entirely (New BVA Judge) And I Have Two (Witnesses To This Fact) As Stated Earlier In This Complaint And For The Record, That (BVA Judge Is Still Employed By The BVA And As The Rules Stated Under Title-38 USC & 7107; 38 CFR & 20.707) Does State The Law Requires That The Judge Who Conducts A Hearing On An Appeal Must Participate In (Any Decision Making) On That Appeal!  And furthermore This (Also Applies to All Current BVA Judge Hearing Audio/Video Tape Transcripts With All My Current Appeal Claims & Issues Must BE Applied That Was Taken During My Most Current BVA Judge Hearing From (May 13, 2013)...So I m [sic] (Officially Requesting That This (Intentional VA Erroneous Attempt To Place My BVA Appeals In The Hands of Another "Corrupt Hand Pick BVA Judge" Be Immediately Stopped!

At his May 2013 Board hearing, the Veteran again raised the issue of entitlement to additional dependency compensation.  As set forth above, however, that issue has already been addressed by the Board in its prior September 2011 decision.  Absent any indication that the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims, the decision is final and will not be revisited here.  See 38 U.S.C. § 7104(b) (2014); 38 C.F.R. § 20.1100 (2017).

In June 2015, the Board again remanded these issues for appellate consideration.  Also remanded at that time were claims of entitlement to service connection for sleep apnea and sinusitis.  Service connection was granted for these conditions in a September 2017 rating decision.  This represents a full grant of the benefits sought, and these issues are no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

In July 2017, the Board denied the Veteran's claim of entitlement to service connection for a bilateral hip disorder.  The Veteran has submitted a request to reconsider this claim, and this matter is being separately developed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Entitlement to increased ratings and earlier effective dates for the grant of service connection for sinusitis and bilateral radiculopathy of the femoral nerves, and basic eligibility to Dependents' Educational Assistance

In October 2017, the Veteran submitted a Notice of Disagreement (NOD) with a September 2017 rating decision disagreeing with the initial ratings and effective dates assigned for the grant of service connection for sinusitis, radiculopathy of the bilateral femoral nerves, and the effective date for basic eligibility to Dependent's Educational Assistance.  The NOD also disagreed with a July 2017 rating decision that denied service connection for residuals of a frostbite injury to both ankles and legs.  To date, the RO has not taken action regarding the Veteran's NOD and VACOLS does not indicate otherwise.  Thus, remand is required for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Whether there was clear and unmistakable error (CUE) in a September 1987 RO determination denying an increased rating for a fungus infection of the feet, as well as service connection for a low back disability, a knee disability, and residuals of frozen feet.  

In June 2015, the Board referred a claim to the AOJ for initial consideration.  In his May 2013 Board hearing, the Veteran had alleged that a September 1987 RO determination denying an increased rating for a fungus infection of the feet, as well as service connection for a low back disability, a knee disability, and residuals of frozen feet, was clearly and unmistakably erroneous.  Given the Veteran's contentions and the applicable legal criteria regarding the issues of entitlement to an increased rating for a bilateral foot fungus, and the issues of entitlement to higher initial ratings for frostbite injuries to the left and right feet, degenerative arthritis of the left and right knees with meniscal tears, and bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease, the Board found that the pending CUE issue should be resolved prior to further consideration of the Veteran's entitlement to higher ratings.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  For this reason, among others, the claims were remanded.  

In July 2017, the RO issued a rating decision finding that the September 1987 decision denying an increased rating for a fungus infection of the feet, as well as service connection for a low back disability, residuals of frostbite in the bilateral feet, and a knee disability, was not clearly and unmistakably erroneous.  The VA received a Notice of Disagreement (NOD) with the July 2017 rating decision in September 2017.  To date, the RO has not taken action regarding the Veteran's NOD.  Therefore, on remand, a SOC should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal as to that issue.  See Manlincon, 12 Vet. App. at 240-241.

Higher ratings for frostbite injury of the left and right feet, a bilateral foot fungus, degenerative arthritis of the left and right knees with meniscal tears, bilateral spondylolisthesis of L5-S1 with lumbar degenerative disc disease, and radiculopathy of the bilateral lower extremities.

As it did in June 2015, the Board finds that the currently appealed issues of entitlement to an increased rating for a bilateral foot skin disorder, the issues of entitlement initial ratings for frostbite injuries of the feet, bilateral knee disorders, a low back disorder, are inextricably intertwined with the pending CUE issues being remanded herein.  See Harris, 1 Vet. App. at 183.  

The Board further finds that the issues of entitlement to increased initial ratings for radiculopathy of the bilateral lower extremities are inextricably intertwined for the remanded increased ratings claims discussed immediately above.  The Board notes that the initial rating period for the Veteran's low back disorder and bilateral lower extremity radiculopathy claims extend back to October 2000.  The Veteran is appealing the RO's decision that the September 1987 rating decision denying service connection for a low back disorder was not clearly and unmistakably erroneous.  If successful, the initial rating period for the Veteran's low back disorder will extend back to 1987.  Older regulations for evaluating disability of the spine will be relevant in such circumstances, and some of them require consideration of symptoms compatible with sciatic neuropathy.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  For this reason, the Board finds adjudicating the Veteran's appeal of the initial ratings assigned for his bilateral radiculopathy of the lower extremities would be premature.  

In addition, throughout the instant appeal period, the Veteran has sought increased ratings for residuals of frostbite in his lower extremities, a skin disorder of the bilateral feet, and radiculopathy of the bilateral lower extremities.  Throughout the appeal, the Veteran has suffered from symptoms have been attributed variously to neuropathy or to residual complications of the frostbite incurred during the Veteran's service.  In this regard, assigning multiple ratings based on the same symptoms or manifestations would constitute prohibited pyramiding.  See 38 C.F.R. § 4.14 (2017).  The Board finds that a determination on the Veteran's claims of entitlement to increased initial ratings for bilateral radiculopathy of the lower extremities could have a significant impact on the outcome of the remanded claims herein, and this impact could frustrate appellate review.  

Entitlement to service connection for a respiratory disorder, to include asthma and chronic bronchitis, and entitlement to service connection for diabetes

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  A Board or Court remand confers on the Veteran the right to compliance with the remand orders, as a matter of law. Stegall v. West, 11 Vet. App. 268 (1998).

In June 2015, the Board directed that a VA opinion be conducted that addressed, in part, whether it was at least as likely as not that any current chronic respiratory disorder, including asthma or bronchitis, was caused or aggravated by the Veteran's sinusitis, which is now service-connected.  VA provided an examination in September 2017, reflecting a diagnosis of asthma.  The examiner opined that it was less likely than not that the Veteran's asthma was related to his chronic sinus issues, explaining that asthma had multiple risk factors, but chronic sinusitis was not considered a direct etiology nor risk factor for asthma.  This opinion does not address aggravation.  See 38 C.F.R. § 3.310 (2017).  Remand is required to obtain an adequate opinion.  

Similarly, in June 2015, the Board remanded the Veteran's claim of entitlement to service connection for diabetes for an opinion that addressed whether it was at least as likely as not that the Veteran's current diabetes mellitus is caused or aggravated by medication prescribed for any of his service-connected disabilities, to include sugar coated pain medications or steroids.  

VA provided an examination in September 2017.  The examiner explained that the Veteran's medical history, physical examination, and treatment, were consistent with non-insulin dependent diabetes mellitus.  A review of the medical literature showed that this diagnosis was consistent with the Veteran's life style and genetic factors, these being major risk factors for diabetes.  The examiner explained that chronic medications known to cause a sustained rise in blood sugars, such as some steroids, have been linked to iatrogenic diabetes mellitus.  The examiner cited to his review of the Veteran's medical records in explaining there was no evidence in-service and post-service for chronic steroid usage and/or "sugar coated" pain medications.  The Veteran took nonsteroidal antiinflammatory drugs (NSAIDS) during service, such as acetaminophen and muscle relaxants like Tylenol, Robaxin, and Parafon Forte.  These medications are the standard of care for acute low back pain with no known association to diabetes.   The examiner explained that it was important to note that, pertaining to "sugar coated" pain pills, newer NSAIDS, the literature was clear that even if every single molecule of sugar in the sugar coated pill went straight to the blood stream impeded, which the examiner explained does not happen, the effect would not raise one's blood sugar in any amount measurable on a blood sugar meter.  The examiner noted that a review of the Veteran's records showed that he had a Body Mass Index of 29 and metabolic syndrome, both of which have a higher association with diabetes mellitus.  The examiner opined that it was less likely as not that the Veteran's diabetes mellitus was caused by or related to medications provided in service.  This opinion limits the theory to medications taken while in service; the Veteran, however, is alleging it is caused or aggravated by medications post-service for his service-connected disabilities.  Thus, remand is appropriate for an adequate opinion.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Issue an SOC addressing the following: 1) whether there was clear and unmistakable error (CUE) in a September 1987 RO determination denying an increased rating for a fungus infection of the feet, as well as service connection for a low back disability, a knee disability, and residuals of frozen feet; 2) Entitlement to an initial disability rating in excess of 10 percent for sinusitis; 3) Entitlement to increased initial evaluations in excess of 10 percent for radiculopathy of the left and right leg femoral nerves; 4) Entitlement to an earlier effective date than February 20, 2004, for the grant of service connection for sinusitis; 5) Entitlement to an earlier effective date than August 26, 2017, for the grant of a separate evaluation for radiculopathy of the bilateral leg femoral nerves; 6) Entitlement to an earlier effective date than November 18, 2009, for the grant of basic eligibility to Dependents' Educational Assistance; and 7) Entitlement to service connection for residuals of a frostbite injury to the ankles and legs.  

Advise the Veteran that he still needs to file a timely substantive appeal in response to the SOC to perfect an appeal to the Board concerning these claims.  38 C.F.R. 
§§ 20.200, 20.302(b) (2017).  Also advise him of the time limit for perfecting the appeal of this claim.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

3.  After any additional records are associated with the claims file, obtain an addendum opinion from a suitably qualified VA examiner regarding the Veteran's claim of service connection for a respiratory disorder, to include asthma.  The entire claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.  If an examination is deemed necessary, one must be provided.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each respiratory disorder, including asthma and bronchitis, is aggravated by the Veteran's service-connected sinusitis.  

4.  After all additional records are associated with the claims file, obtain an addendum opinion from a suitably qualified VA examiner regarding the Veteran's claim of service connection for diabetes mellitus.  The entire claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.  If an examination is deemed necessary, one must be provided.

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus is caused or aggravated by medication prescribed for any of his service-connected disabilities, to include sugar coated pain medications or steroids.  

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




